Citation Nr: 1716792	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected residuals, status post incarcerated rectus sheath hernia repair (ventral hernia residuals).

2.  Entitlement to service connection for major depressive disorder as secondary to service-connected hernia residuals.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1981 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the RO in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the residuals of a ventral hernia include a healed ventral hernia and post-operative wounds with weakening of the abdominal wall and indication for a supporting belt; it does not include a large post-operative ventral hernia that is not well-supported by belt under ordinary circumstances.

2.  The Veteran's current major depressive disorder is caused by the severity of her service-connected ventral hernia residuals.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 40 percent for residuals of a ventral hernia have been met or more nearly approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.114, Diagnostic Code 7339 (2016).

2.  The criteria for service connection for major depressive disorder, as secondary to service-connected ventral hernia residuals, are met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Ventral Hernia Residuals

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The service-connected residuals of a ventral hernia are rated at 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7339.  Under Diagnostic Code 7339, pertinent in this case, a 20 percent rating is warranted for a small postoperative ventral hernia which is not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wound with weakening of the abdominal wall and indications for a supporting belt.  A 40 percent rating is warranted for a large postoperative ventral hernia which is not well supported by belt under ordinary conditions.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Having carefully considered the lay and medical evidence of record, the Board finds that the ventral hernia residuals more nearly approximates a large postoperative ventral hernia which is not well supported by belt under ordinary conditions.  In a March 2010 VA examination, the VA examiner indicated that there was a "good heal" of the traditional open repair of the ventral hernia and that there were no hernias present at the time of the examination.  In the November 2014 VA examination report, the Veteran reported ventral pain upon bending, pushing, pulling, lifting or carrying; as such, he is still using a belt.  Upon physical examination, the VA examiner indicated that the Veteran had healed postoperative ventral hernia repair and healed postoperative wounds with weakening of abdominal wall.  The VA examiner also noted that there an indication for a supporting belt and that the hernia can be well supported by truss or belt.  

In short, a hernia was not found during the March 2010 VA hernia examination.  While the Veteran reported ventral pain during the November 2014 VA examination, the VA examiner indicated that the hernia is well-supported by a belt.  However, in April 2017, the Veteran submitted a medical report from Dr. M.E.F.:

The question is if his Incarcerated epigastric hernia had worsened? The answer is yes. The VA Medical records clearly show that his hernia has worsened that required a second surgery that was perform on October 2014, in his records also indicates that his hernia is not well supported on the ordinary conditions and not readily reducible when considered inoperable. The problem here is that he have had already two surgeries, and incarcerated hernias, on the other hand involve tissue which becomes trapped, which means the blood supply could potentially be cut off as the herniated material is squeezed. Also, I found that [the Veteran] has been presenting severe psychiatric symptoms, complaints of depressed and very anxious mood, he can't sleep at night and has startle reflex on hearing sudden noises, was having "easily irritability, poor memory, concentration, difficulty to reconcile night sleep, walking up in startle and ideas of hopelessness. Therefore his service connected conditions has severe worsened.

Given the evidence of record and providing all reasonable doubt to the Veteran, the Board finds that the Veteran's hernia residuals meet the criteria for a 40 percent rating, but no higher, for the entire appeal period.  There is no indication, however, that the Veteran meets the criteria for a 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds all that the symptomatology and impairment caused by the Veteran's service-connected ventral hernia residuals are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 7339 specifically addresses postoperative ventral hernias and provides a series of disability ratings based on common residual symptoms and impairment.  The Veteran has also reported ventral pain.  While ventral pain is not a symptom listed in Diagnostic Code 7339, the evidence generally shows a healed hernia with residual symptoms that are well supported by a supporting belt.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected residuals of a ventral hernia and no extraschedular referral is warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected ventral hernia residuals are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with ventral hernia residuals, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Also, the issue of a TDIU, which is another form of extraschedular rating with different criteria, is addressed in the Remand section below.

Service Connection for Major Depressive Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the current major depressive disorder is secondary to the service-connected hernia residuals.  Specifically, the Veteran asserts that the major depressive disorder is caused by abdominal pain that he believes is associated with the service-connected ventral hernia residuals.  See December 2009 Claim; see also April 2010 Notice of Disagreement.  

Initially, the Board finds that the Veteran has been diagnosed with major depressive disorder.  See January 2010 VA Mental Disorders Examination; see also VA Treatment Records.  The Board next finds that the Veteran is service connected for ventral hernia residuals.  Service connection for residuals, status post incarcerated rectus sheath hernia repair, was established in an August 2007 rating decision with an effective date of October 27 2006.

The Veteran was afforded a VA examination in January 2010.  The January 2010 VA examiner opined that the depressive disorder is not related to, caused by, or secondary to the service-connected ventral hernia residuals.  Significantly, the January 2010 VA examiner explained that both (the major depressive disorder and the ventral hernia residuals) are "independent of" the other.  As additional rationale, the VA examiner further explained that the Veteran had hernia repair while in active service and surgery was performed in May 1982 with no evidence in the record of any complication pre or post-procedure.  The VA examiner noted that the record reflects that the Veteran had economic problems in 2009 when he was assessed by VA psychiatry and admitted in November 2009.  

The January 2010 VA examiner concluded that the Veteran's service-connected ventral hernia residuals (which do not currently cause abdominal pain) did not cause or aggravate the major depressive disorder.  However, in April 2017, the Veteran submitted a private medical opinion that linked the hernia residuals with the major depressive disorder.  This opinion contains reasoning and is complete.

Viewing the opinions and other evidence of record, the Board finds no reason to favor any one piece of evidence over the others.  Thus, the Board finds the evidence in favor of and against a connection between the Veteran's service-connected ventral hernia residuals and major depressive disorder is in relative equipoise.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for major depressive disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

An increased rating of 40 percent for hernia residuals is granted for the appeal period.

Service connection for major depressive disorder is granted.


REMAND

During the pendency of this appeal, the Veteran has asserted that the service-connected ventral hernia residuals have prevented him from working.  In a December 2014 statement (via VA Form 9), the Veteran asserted that the pain resulting from the service-connected ventral hernia residuals rendered him unemployable.  A request for a TDIU may be considered implicitly within a current increased rating claim.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (a TDIU request is "implicitly raised whenever a . . . veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating"); Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes a TDIU, or that a TDIU may arise from an increased rating claim, unless it is the veteran who raises the TDIU request).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred request for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).  However, the Board has granted an increased rating for the Veteran's hernia residuals and has now granted service connection for a psychiatric disorder.  Thus, once this decision is effectuated, the factual scenario will be different, particularly depending on the rating assigned for depressive disorder.  In addition, the Veteran has provided additional evidence to the record.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's decision regarding the hernia residuals and provide a rating and effective date for major depressive disorder.

2. Readjudicate the issue of TDIU.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


